Citation Nr: 0725879	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for hepatitis C, to 
include as secondary to herbicide exposure.

2. Entitlement to service connection for a thyroid disorder, 
claimed as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Philadelphia RO.  In May 2007, the 
veteran appeared before the undersigned at a Travel Board 
hearing at the RO.  A transcript of this hearing is of 
record.  At the hearing, the veteran was granted a 90-day 
abeyance period for the submission of additional evidence to 
support his claims.  That period of time has lapsed and no 
additional evidence has been received.  Hence, the claims 
will be considered on the basis of the current record. 

[Chairman's Memorandum 01-06-24 instituted a stay on all 
cases affected by the United States Court of Appeals for 
Veterans Claims' (Court) decision in Haas v. Nicholson, 20 
Vet App 257 (2006), that reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The Board finds that the 
stay does not apply to the fact situation presented herein.]


FINDINGS OF FACT

1. The veteran's hepatitis C is not shown to be related to 
his service, to include based on air gun injections received 
during service or from any possible exposure to herbicides.

2. The veteran's thyroid disorder is not shown to be related 
to his service, to include as due to any possible exposure to 
herbicides.


CONCLUSIONS OF LAW

1. Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 

2. Service connection for a thyroid disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2003 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
August 2003 letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the RO.  In addition, 
the August 2005 statement of the case (SOC) included such 
notice by citing § 3.159(b)(1).  Thus, he has been adequately 
informed of the need to submit relevant evidence in his 
possession, has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  A November 2006 supplemental SOC readjudicated 
these matters.  Neither the veteran nor his representative 
has alleged that notice in this case has been less than 
adequate.

The veteran's pertinent treatment records have been secured.  
As noted above, at the May 2007 hearing the undersigned held 
the case in abeyance for 90 days to afford the veteran the 
opportunity to submit additional medical evidence that would 
tend to relate his conditions to his service (the veteran had 
provided a waiver of RO initial consideration of the evidence 
that would be submitted).  The case has been held open in 
excess of 90 days and the veteran has not submitted any such 
evidence.  The Board has also considered whether a VA 
examination is necessary.  As there is no evidence that the 
veteran's conditions may be associated with his military 
service, an examination for an opinion as to a possible 
relationship between the claimed disabilities and the 
veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.




B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(e).  Neither hepatitis C nor 
thyroid disorder is enumerated in this list.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the veteran's claims that both hepatitis C and 
thyroid disorder are related to herbicide exposure from when 
he was serving on a ship in the official waters of the 
Republic of Vietnam, the Board finds that the evidence does 
not support his claims.  As noted, the conditions claimed are 
not included in the list of those entitled to presumptive 
service connection and the record does not contain any 
competent medical evidence that these conditions are related 
to herbicide exposure.  The only evidence of record relating 
these conditions to herbicide exposure is in the veteran's 
statements.  However, his statements are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Hence, the preponderance of the 
evidence is against a finding that either hepatitis C or a 
thyroid disorder is related to any herbicide exposure.

Hepatitis C

The veteran has also claimed that hepatitis C is related to 
air gun inoculations that he was given during service.  An 
immunization record shows that he received several 
vaccinations during his time in service.  Private medical 
records from Dr. A. H. show that a liver biopsy taken in 
February 1997 conclusively found the veteran had hepatitis C.  
However, the competent medical evidence of record does not 
show that hepatitis C is related to air gun inoculations 
during service or otherwise related to service.  Service 
medical records are negative for complaints, findings, 
treatment, or diagnosis relating to hepatitis C.  In a 
September 2003 statement and at the May 2007 hearing, the 
veteran stated that he did not have any other post-service 
risk factors for hepatitis C.  He testified at the May 2007 
hearing that his doctor had told him that air gun 
inoculations are one of three ways in which he could have 
contracted hepatitis C.  The veteran did not indicate at the 
hearing what the other two possible risk factors were that 
his doctor had mentioned.  [It is notable that private 
medical evidence shows that the veteran has had problems with 
alcohol; alcoholism may be a potential risk factor.]  The 
veteran was provided 90 days to submit a letter from his 
doctor providing the opinion he testified the doctor offered 
to him verbally; more than 90 days has passed and the veteran 
has not submitted this evidence.  Hence, there is no 
competent medical evidence of record that relates the 
veteran's hepatitis C to air gun injections he received 
during service or otherwise relates it to service.  As noted 
above, the veteran's statements relating his hepatitis C to 
air gun injections received during service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu, 2 Vet. App. 
at 495.  The United States Court of Appeals for Veterans 
Claims has held that the Board may consider only independent 
medical evidence to support its findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Thus, the Board 
cannot conclude, based upon the veteran's statements, that 
air gun injections in service caused him to contract 
hepatitis C as the competent (medical) evidence of record 
does not support such a finding.  The preponderance of the 
evidence is against the claim; the benefit of the doubt 
doctrine does not apply; and the claim must be denied.

Thyroid Disorder

The medical evidence of record shows that a January 2003 
thyroid stimulating hormone (TSH) test found levels of TSH 
were 0.153L uIU/mL.  The results indicate that the limits of 
TSH are 0.350 - 5.500, but they do not provide an 
interpretation or assessment of what the veteran's TSH levels 
show about any thyroid disorder.  As the Board is not 
competent to interpret these test results, it is not clear 
from the record whether the veteran currently has a thyroid 
disorder.  However, resolving the benefit of the doubt in 
favor of the veteran on the issue of current disability, the 
Board concludes that he does currently have a thyroid 
disorder.

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
thyroid disorder including on entrance and separation 
examinations.  There is also no competent medical evidence 
that relates a thyroid disorder to an event or injury in 
service.  Notably, the veteran has only alleged that his 
thyroid disorder is related to herbicide exposure and has not 
raised another theory of entitlement to the benefit sought.  
Hence, the preponderance of the evidence is against the claim 
of service connection for a thyroid disorder, the benefit of 
the doubt doctrine does not apply, and the claim must be 
denied.
ORDER

Service connection for hepatitis C is denied.

Service connection for a thyroid disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


